Case 2:18-cv-11273-MCA-JAD Document 747-1 Filed 08/26/19 Page 1 of 6 PageID: 15709



                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
                                      NEWARK VICINAGE

  OCCIDENTAL CHEMICAL CORPORATION,          )                       Hon. Madeline Cox Arleo
                                            )
        Plaintiff,                          )                       Hon. Joseph A. Dickson
                                            )
  v.                                        )                       Civil Action No. 2:18-cv-11273-MCA-
                                            )                       JAD
                                            )
  21ST CENTURY FOX AMERICA, INC. et al.,    )                       Electronically Filed
                                            )
        Defendants.                         )                       [PROPOSED] THIRD PRETRIAL
                                            )                       SCHEDULING ORDER
  _________________________________________ )


          The Court held a Status Conference in this matter on August 27, 2019, before Magistrate

  Judge Joseph A. Dickson and Special Master Thomas P. Scrivo and after hearing the positions of

  counsel and reviewing the submissions from the parties, it is ORDERED1 that:

                                                  Site Sampling

          1.       On or before September 30, 2019, Plaintiff Occidental Chemical Corporation

  (“Plaintiff”) shall produce all sampling data, documents, and communications associated with or

  with regard to the sampling of the Lower 8.3 miles of the Lower Passaic River (“OU2) or the

  former Diamond Alkali facility at 80-120 Lister Avenue in Newark, New Jersey (“OU1”) not

  produced to date, including but not limited to: data obtained from January 1, 2018 through

  December 31, 2018, sampling undertaken pursuant to the 2016 ASAOC and pursuant to the EPA

  five-year review of the OU1 remedy, and any other sampling of OU1 or OU2 (“Sampling

  Data”). Data and information should be produced by sampling event and in a usable format




  1
   Any deadlines or procedures that were previously ordered by the Court and that are not otherwise addressed herein
  shall remain in effect.
                                                          1
                                                                                                           14659193.1
                                                                                                           14670655.1
Case 2:18-cv-11273-MCA-JAD Document 747-1 Filed 08/26/19 Page 2 of 6 PageID: 15710



  pursuant to the Protocol for Production of Documents and Electronically-Stored Information

  (ECF No. 544).

         2.        Unless otherwise agreed upon by the parties, within 120 days from Plaintiff’s

  production of Sampling Data and information in paragraph 1 above, the parties shall agree upon

  site sampling to be conducted, including resolution of any issues (such as sampling through caps)

  pursuant to the Joint Sampling Protocol (ECF No. 585).

         3.        Plaintiff shall complete site sampling on or before December 20, 2019 for sites

  without a cap.

                                       Production of Documents

         4.        On or before September 30, 2019, the parties shall make all paper documents

  responsive to outstanding document requests and that they are required to produce pursuant to

  the Second Pretrial Scheduling Order (ECF No. 550) available for review and inspection, in

  accordance with the procedures set forth in the Protocol for Production of Documents and

  Electronically-Stored Information (ECF No. 544) that pertain to the production of hard-copy

  documents. The reviewing party shall notify the producing party and liaison counsel once it has

  completed scanning of produced documents and at the same time shall provide copy of same.

         5.        On or before November 29, 2019, the reviewing party shall notify the party that

  made the documents available for review or inspection which documents it has selected for

  production.

         6.        On or before January 31, 2020, the parties shall complete the rolling production

  of paper documents required by the Second Pretrial Scheduling Order (ECF No. 550), with the

  exception of documents withheld from production for privilege and confidentiality. Within 120

  after the production, the parties shall produce a privilege log.


                                                    2
                                                                                             14659193.1
                                                                                             14670655.1
Case 2:18-cv-11273-MCA-JAD Document 747-1 Filed 08/26/19 Page 3 of 6 PageID: 15711



         7.      Within 120 days after the completion of paper document production and/or the

  production of a privilege log, the parties shall meet and confer regarding any privilege or

  document production issues. Within thirty days of the meet and confer, the parties shall notify

  the Special Master regarding any disputes. The Special Master will schedule conferences with

  the parties to resolve any document disputes or set dates to file any motions to compel document

  production.

         8.      Each party shall have an ongoing obligation to supplement its production and

  amend disclosures and responses pursuant to Fed. R. Civ. P. 26(e). Every 30 days each party

  shall supplement its production related to ongoing clean-up activities or claims, including the

  Remedial Design for OU2, RM 10.9, and Remedial Investigation/Feasibility Study materials.

                                      Interrogatory Responses

         9.      On or before September 30, 2019, the parties shall meet and confer to resolve

  any disputes raised as of the date of the August 27, 2019 Status Conference regarding

  interrogatory responses, or the production of documents referenced therein. Parties shall have

  until September 30, 2019, to raise any objections to interrogatory responses and shall meet and

  confer within 30 days thereafter to resolve any subsequent disputes.

                             Motions to Streamline Issues and Parties

         10.     The parties have identified the following threshold motions, set forth in

  paragraphs 11–18 below, that may narrow the issues to be addressed, the number of parties and

  claims, and the scope and extent of additional discovery. Pursuant to Local Rule 72.1(2) and the

  Order Appointing Special Master (ECF No. 646), Findings of Fact and Recommendations will

  be issued by the Special Master on the motions identified below and pursuant to this paragraph.

                Motions on Corporate Successor Liability and Intentional Conduct


                                                   3
                                                                                                14659193.1
                                                                                                14670655.1
Case 2:18-cv-11273-MCA-JAD Document 747-1 Filed 08/26/19 Page 4 of 6 PageID: 15712



         11.     On or before October 31, 2019, Defendants shall file their motion for partial

  summary judgment on the issue of whether OxyChem is the corporate successor to the

  companies that owned and operated the pesticide manufacturing facility at 80-120 Lister Avenue

  in Newark, New Jersey (the “Lister Plant”) from the mid-1940s through 1969, including but not

  limited to Kolker Chemical Works, Inc., Diamond Alkali Company, and Diamond Shamrock

  Chemicals Company (“DSCC”), and is liable for discharges from the Lister Plant.

                     Discovery and Motions Regarding Statute of Limitations

         12.     On or before November 22, 2019, the parties shall complete limited discovery

  regarding the 2007 Lower Passaic River Study Area Site Cooperating Parties Group Cost

  Standstill Agreement and other issues related to statute of limitations.

         13.     On or before January 31, 2020, the parties shall file any motions for summary

  judgment related to the issues identified in paragraph 12 above.

            Discovery and Motions Regarding Costs Associated with Claims at Issue

         14.     On or before November 22, 2019, the parties shall complete limited discovery

  regarding: (1) the costs incurred by the parties that are the subject of the claims and

  counterclaims in this matter, including OxyChem’s alleged costs associated with the 2012

  Unilateral Administrative Order; and (2) the Mutual Contribution Release Agreement.

         15.     On or before January 31, 2020, the parties shall file any motions for summary

  judgment on the issues identified in paragraph 14 above, including cost-related issues, such as

  Plaintiff’s 107 claim for RM 10.9, and the Mutual Contribution Release Agreement.

               Treatment of Shares of Non-Parties Under Section 113 of CERCLA

         16.     On or before October 31, 2019, Plaintiff shall file its motion related to the

  treatment of shares of non-parties under CERCLA Section 113.


                                                    4
                                                                                             14659193.1
                                                                                             14670655.1
Case 2:18-cv-11273-MCA-JAD Document 747-1 Filed 08/26/19 Page 5 of 6 PageID: 15713



                     Admissibility and Authentication of Ancient Documents

         17.      On or before October 31, 2019, the parties shall meet and confer regarding

  issues of admissibility of evidence that may streamline the scope and amount of discovery and

  depositions needed for this proceeding, including but not limited to the admissibility or

  authentication of ancient documents.

         18.     On or before November 22, 2019, Plaintiffs shall file its motion related to

  admissibility or authentication of ancient documents.

                                         Additional Motions

         19.     Parties wishing to bring motions on threshold issues not addressed in paragraphs

  11–18 above shall notify the Special Master by letter no later than November 30, 2019.

                                         Further Proceedings

         20.     Within thirty days of the last Recommendation by the Special Master or the last

  Court order on the motions brought pursuant to paragraphs 11–19 above, whichever is later, the

  parties shall meet and confer and propose to the Special Master a new Scheduling Order that will

  govern further proceedings in this case, including a new deadline for the close of fact discovery.

         21.     Parties shall meet in person or telephonically with the Special Master on [     ]

  2019 and every month thereafter.

                                  Joinder and Third-Party Claims

         22.      The deadline set forth in paragraph 5 of the Order Regarding Pleadings (ECF No.

  391) for joining new parties, including but not limited to third parties, is hereby adjourned and

  extended to thirty days after the last Recommendation by the Special Master or the last Court

  order on the motions brought pursuant to paragraphs 11–19 above, whichever is later.




                                                   5
                                                                                               14659193.1
                                                                                               14670655.1
Case 2:18-cv-11273-MCA-JAD Document 747-1 Filed 08/26/19 Page 6 of 6 PageID: 15714



                                          Deposition Protocol

         23.     The parties shall meet and confer to develop a Deposition Protocol to be

  submitted to the Court by December 31, 2019. Such Deposition Protocol shall include, but not

  be limited to: (a) procedures regarding notice; (b) scope of notices; (c) length of depositions; and

  (4) number of witnesses. If the parties cannot reach agreement on a Deposition Protocol, the

  parties shall submit alternative forms of such Protocol along with a brief letter summarizing the

  disputed issue(s) and the party’s position with respect to the issue(s).

                                  Electronically Stored Information

         24.     On or before October 31, 2019, the parties shall begin negotiating proposed search

  terms and additional production protocols for the production of Electronically Stored Information,

  including identification of custodians, the process for production of information from structured

  sources, and methodologies to identify the ESI documents to be reviewed for production.

                                 Settlement Discussions

         25.     The parties are encouraged to discuss settlement. Within 90 days of this Third

  Pretrial Scheduling Order the parties will provide a report to the Special Master regarding the

  status of settlement discussions.


                                                        IT IS SO ORDERED.

  Dated: ___________________                            _____________________________
                                                        Hon. Joseph A. Dickson
                                                        United States Magistrate Judge



                                                        Special Master Thomas P. Scrivo




                                                    6
                                                                                              14659193.1
                                                                                              14670655.1
